


Exhibit 10.47


Execution Copy


AGREEMENT, dated as of August 6, 2012, between BANNER PHARMACAPS INC., a
corporation organized under the laws of Delaware (the "Company"), and AQEEL
FATMI (the "Employee"), with an address at 4125 Premier Drive, High Point, North
Carolina.


WITNESSETH:


WHEREAS, the Company considers it in its best interest to retain and encourage
the continuing service and dedication of its designated management team, in
part, by ensuring that the members of the management team receive fair treatment
in the event of a change of control of the Company; and


WHEREAS, the Employee is a valued member of the Company's management team, and
the Company wishes to set out the rights and entitlements of the Employee on a
termination of his employment in the circumstances set out herein;


NOW, THEREFORE, in consideration of the premises and of the mutual obligations
herein set forth, the parties agree as follows:


1. Definitions.


"Change of Control" means a transaction or series of transactions whereby
directly or indirectly:


(a)
any person or combination of persons (other than Vion or any affiliate thereof)
acquires 50% or more of the outstanding voting securities of the Company;



(b)
property or assets (i) aggregating more than 50% of the consolidated assets
(measured by either book value or fair market value) utilized by the Company as
at the end of the Company's most recently completed financial year or (ii) which
during the Company's most recently completed financial year generated, or during
the then current financial year of the Company are expected to generate, more
than 50% of the consolidated operating income of the Company, are sold or
otherwise transferred to any other person or persons (other than Vion or one or
more of its affiliates); or



(c)
the Company is merged or consolidated with another entity or undergoes any other
corporate transaction, if more than 50% of the combined voting power of the
continuing or surviving entity's securities outstanding immediately after such
merger, consolidation or other reorganization is owned by persons who were not
stockholders of the Company (or affiliates of such stockholders) immediately
prior to such merger, consolidation or other reorganization.



"Disability" means the Employee's inability to substantially fulfill his duties
on behalf of the Company such that he has been approved for long-term disability
benefits pursuant to the Company's long-term disability plan.


"Excluded Termination" means a termination of the Employee's employment with the
Company:


(a)by the Company for Just Cause;


(b)by the Employee other than for Good Reason; or


(c)as a result of the Disability, death or retirement of the Employee.




"Good Reason" means a (i) material adverse change in the duties, authority,
responsibilities, salary or level of benefits (including, without limitation, a
material reduction in the bonus target percentage) of the Employee, except where
the reduction in salary or benefits is not more than 10% and is part of a
general reduction affecting all or substantially all of the Company's management
team, (ii) a relocation of the Employee more than fifty (50) miles from the
Employee's current place of employment, or (iii) the Company's failure to pay
any amounts due and owing under the terms of any equity plan or

1

--------------------------------------------------------------------------------




incentive compensation plan then in effect; provided, however, that during the
four month period following a Change of Control, (y) a material adverse change
in duties, authority or responsibilities of the Employee from those prior to the
Change of Control, or (z) a temporary relocation of the Employee more than fifty
(50) miles from the Employee's current place of employment (so long as the
Company maintains a travel and per diem expense policy during this period at
least as favorable as that in effect immediately prior to such Change of
Control) shall not constitute "Good Reason", so long as the Employee's duties
are to facilitate a transition or integration with the successor company or are
otherwise commensurate with a senior role; and provided, further, that none of
the foregoing conditions or events shall constitute Good Reason unless: (y)
Employee has provided written notice to the Company within ninety (90) days
after the occurrence of such condition or event describing the condition or
event claimed to constitute Good Reason and (z) the Company has failed to remedy
the condition or event within thirty (30) days of its receipt of such written
notice.


"Just Cause" means conduct by the Employee that constitutes or results in any of
the following: (i) Employee's conviction for a felony or conviction for a
criminal offense that would damage the reputation of the Company; (ii)
Employee's gross negligence or willful misconduct that is detrimental to the
Company; (iii) the breach by the Employee of (A) any duty or undertaking owing
to the Company to keep confidential the confidential or proprietary information
and trade secrets of the Company or (B) any agreement between the Employee and
the Company; or (iv) a material breach of any Company policy governing ethics or
code of conduct. To the extent that an event described above is susceptible to
cure, no termination with Just Cause will occur unless the Company has first
provided written notice of the event that constitutes Just Cause and the
Employee has failed to cure such event within ten (10) business days of such
notice.


"Vion" means Vion Holding N.V., a Netherlands corporation.


2. Term. This Agreement shall enter into effect on the date hereof and shall
terminate on December 31, 2013. The obligations of the Company under this
Agreement shall survive such termination if there is a Change of Control prior
to December 31, 2013, or an agreement has been entered into prior to December
31, 2013, which, when the transaction contemplated by such agreement is
completed, would constitute a Change of Control. This Agreement shall not be
deemed to amend or revise the terms and conditions of employment of the Employee
other than as expressly set forth herein.


3. Change of Control Benefits. If within eighteen (18) months following a Change
of Control, the Employee's employment with the Company shall be terminated for
any reason whatsoever (including by the Employee for Good Reason), other than as
a result of an Excluded Termination, the following provisions, in lieu of, and
not in addition to, any other contractual termination obligations, shall apply
(subject to Section 5):


(a)
The Employee shall be entitled to receive, and the Company shall pay to the
Employee, in addition to all entitlements and amounts due and owing for services
rendered through the date of termination, a lump sum cash amount, less
applicable withholding deductions, equal to (i) the aggregate of twenty-four
(24) months' base salary at the date of termination (but no less than the salary
in effect at the time of the Change of Control), plus (ii) the Employee's target
payout of his short and long term bonus for the 24-month period after such date
of termination (but no less than the target in effect at the time of the Change
of Control), and paid within sixty (60) days of the date of the Employee's
termination from employment. In addition, Employee shall be entitled to receive,
and the Company shall pay to the Employee, a pro-rata portion of the Employee's
short and long term bonuses for the year of termination, which amount shall be
determined in the sole discretion of the Company's Board of Directors exercising
good faith in accordance with the terms of the short and long term bonus plan in
effect at the time of termination and paid at the same time as the Company pays
its bonuses to management generally under such plans.

(b)
The Employee shall continue to receive, and the Company shall continue to
provide or cause to be provided to the Employee, until (i) the end of the twelve
(12) month period immediately following the date of termination, or (ii) the
date on which the Employee becomes eligible for group medical benefits with a
new employer, whichever occurs first, group medical, dental and vision benefits,
as in existence immediately prior to the termination, or as subsequently
modified for continuing management employees. The coverage provided under this
paragraph (b) shall run concurrently with and be offset by any continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"), provided that the cost to the Employee shall not exceed the cost in
place immediately prior to the termination. The Employee shall not be entitled
to continued coverage under any other benefit plans of the Company. However, in
lieu of the Employee's continued participation in the Company's group
disability, life and accident insurance plans, the Company shall make a lump sum
payment to the Employee in an amount equal to the greater of two (2) times the
annualized cost of such group disability, life and accident insurance that the
Company had paid for such coverages during the year in which the termination
occurs and $10,000, which amount shall be paid


2

--------------------------------------------------------------------------------




within sixty (60) days of the Employee's termination from employment. The
foregoing sentence shall also modify the last sentence of Section 9(c) of the
Employment Agreement between the Employee and the Company dated January 1, 2007,
as amended, (the "Employment Agreement"), as it relates to continuation of his
group disability, life and accidence insurance.
(c)
The Employee shall be entitled to participate in an outplacement counseling
program of the Company's choice during the twelve (12) month period following
the date of termination at a cost to the Company not to exceed 10% of the
Employee's base salary at the date of termination. In lieu of the foregoing, the
Company shall have the right to implement an omnibus outplacement counseling
program for such twelve (12) month period in which all members of the Company's
management team may participate.

(d)
Notwithstanding anything to the contrary contained in the 2012 Retention
Incentive Plan for Banner Companies (the "Retention Plan"), the Employee shall
be entitled to receive the Second Payment (as such term is defined in the
Retention Plan) in the event of the Employee's termination of employment for
Good Reason prior to payment of the Second Payment. Such payment shall be made
at the same time as such payments are made to other Participants in the
Retention Plan pursuant to its terms.

(e)
The Employee shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement, or damages resulting from a failure of
the Company to make any such payment or provide any such benefit, by seeking
other employment, by taking early retirement or otherwise, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by the Employee as a result of taking early retirement, employment by
another company after termination or otherwise, save as expressly provided
herein.

(f)
In the event of the Employee's material breach of any of the restrictive
covenants to which he is bound (which are incorporated herein by reference),
including without limitation, the obligations described in Sections 7 and 8 of
the Employment Agreement, the Company's obligation to make the payments and
provide the benefits described in Section 3 under this Agreement (the "Severance
Benefits") shall cease; and the Company will be entitled to recoup any payments
and the cost of such benefits already provided to the Employee, in addition to
any other remedies available to the Company.



4. Return of Materials. Upon the termination of the Employee's employment, the
Employee will return all materials relating to the business and affairs of the
Company and its subsidiaries to the Company.


5. Release. In order to receive the Severance Benefits, the Employee must (i)
execute and deliver to the Company a separation agreement and release of claims
in a form satisfactory to the Company within the time prescribed therein but in
no event later than fifty (50) days of the date of the Employee's termination of
employment and (ii) not revoke such separation agreement and release pursuant to
any revocation rights afforded by law. The Company shall provide to the Employee
the form of separation agreement and release of claims not later than three (3)
days following the Employee's termination of employment. If the Employee does
not timely execute and deliver to the Company such a separation agreement and
release of claims, or if the Employee executes a separation agreement and
release of claims but revokes it, no Severance Benefits shall be paid.


6. Governing Law. The interpretation, construction and performance of this
agreement shall be governed by and construed and enforced in accordance with the
laws of the State of North Carolina.


7. Section 409A; Section 280G Compliance.


(a)
It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, (the "Code") (including Treasury regulations and other published
guidance related thereto) so as not to subject the Employee to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code.The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A of
the Code yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to the Employee. Notwithstanding the foregoing, the Company
makes no representation or warranty and shall have no liability to the Employee
or to any other person if any of the provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A, but that do not
satisfy an exemption from, or the conditions of, that section. Notwithstanding
any other provisions of this Agreement, any payment of the Severance Benefits
that is "nonqualified deferred compensation" under Section 409A of the Code and
that the Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of
the Code because the Employee is


3

--------------------------------------------------------------------------------




a "specified employee" shall not be paid until the later of (i) six (6) months
after the date of the Employee's termination of employment (or, if earlier, the
Employee's death) and (ii) the date on which it was otherwise due pursuant to
Section 3.
(b)
No payment will be made hereunder to Employee if such payment would constitute a
"parachute payment" within the meaning of Sections 280G and 4999 of the U.S.
Internal Revenue Code of 1986, as amended (the "Code"), unless the shareholders
of the Company have approved the payment in accordance with Sections
280G(b)(5)(A)(ii) and 280G(b)(5)(B) of the Code and the corresponding Treasury
Regulations promulgated thereunder.



8. Entire Agreement. This Agreement, together with the covenants incorporated
herein by reference in Section 3(f), constitute the entire agreement between the
parties with respect to their subject matter and supersede any prior agreement
or understanding, including, without limitation, any change of control
agreements that may have expired. For the avoidance of doubt, the Employment
Agreement remains in full force and effect, except as modified by Section 3(b)
herein, provided that in no event shall the Employee receive a duplicate benefit
under that agreement; the provision in either this Agreement or the Employment
Agreement that provides for a greater benefit to the Employee shall apply.


IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized representative, and the Employee has hereunto executed the same, all
as of the day and year first written above.




THE COMPANY:
 
BANNER PHARMACAPS INC.
 
 
 
 
 
By: /s/ Peter Beckers
 
 
Name: Peter Beckers
 
 
Title: Chairman
 
 
 
 
 
 
THE EMPLOYEE:
 
/s/ Aqeel Fatmi
 
 
Name: Aqeel Fatmi








4